Exhibit 10.2(q)

Summary of Non-Employee Directors’ Compensation

March 2, 2009

The Compensation Committee has the responsibility for recommending to the Board
the form and amount of compensation for non-employee directors. Directors’
compensation includes cash and stock-based incentives. Employee directors are
not paid additional compensation for their services as directors. As of the date
hereof, non-employee directors receive the following compensation for their
services on the Board. Directors’ compensation is subject to change from time to
time.

 

TYPE OF COMPENSATION

  

DESCRIPTION

   AMOUNT Annual Cash Retainer for Board Service    Payable to “independent”
Board members, as determined by the Board in accordance with applicable rules.
   $ 45,000 Annual Cash Retainer for Committee Chairs    Audit Committee Chair
   $ 10,000    Compensation Committee Chair    $ 5,000    Nominating and
Corporate Governance Committee Chair    $ 2,000 Cash Meeting Fees    Per
in-person Board meeting attended (payable to independent directors)    $ 2,000
   Per in-person Committee meeting attended (payable to applicable Committee
members)    $ 1,000    Per telephonic Board meeting attended (payable to
independent directors)    $ 750    Per telephonic Committee meeting attended
(payable to applicable Committee members)    $ 750 Annual Equity Election In
Lieu of Cash Fees   

•   Each independent director may elect, annually or in connection with such
director’s appointment to the Board, to receive all or a portion of such
director’s cash compensation otherwise payable for such director’s services in
shares of the Company’s common stock.

 

•   These shares of common stock shall be granted as soon as administratively
practicable following the end of each of the Company’s fiscal quarters. The
number of shares delivered is based on the fair market value of one share of
Harte-Hanks’ common stock on the New York Stock Exchange as of the last day of
the immediately preceding quarter, in accordance with the Harte-Hanks 2005
Omnibus Incentive Plan.

    
 
 

 

 
 
 

Up to 100% of a
director’s cash
compensation

 

Elections may be
made in 25%
increments

 

1



--------------------------------------------------------------------------------

  

•   These shares of common stock shall be granted pursuant to the Company’s 2005
Omnibus Incentive Plan or any applicable future equity compensation plan that
may be adopted by the Company.

 

  

2009 Annual Equity Awards

  

•   For the calendar year 2009, each independent director, including new
director Karen Puckett, received shares of restricted common stock, with a grant
date of February 5, 2009 (the fixed date previously selected for long-term
incentive awards, as described in the Company’s proxy statement) and which vest
100% on the third anniversary of their grant date.

 

•   The number of shares of restricted stock delivered was based on the fair
market value of one share of Harte-Hanks’ common stock on the New York Stock
Exchange as of the time of grant, in accordance with the Harte-Hanks 2005
Omnibus Incentive Plan.

 

•   These shares of restricted stock were granted pursuant to the Company’s 2005
Omnibus Incentive Plan and the other terms and conditions set forth in the
applicable form of award agreement under the 2005 Omnibus Incentive Plan.

   Shares equal to
$50,000 Initial Equity Award for New Director Karen Puckett   

•   In connection with Ms. Puckett’s appointment to the Board as an independent
director in January 2009, she received (in addition to the annual award
specified above) a one-time initial equity award of shares of restricted common
stock, with a grant date of February 5, 2009 and which vest 100% on the third
anniversary of their grant date.

 

•   These shares of restricted stock were granted pursuant to the Company’s 2005
Omnibus Incentive Plan and the other terms and conditions set forth in the
applicable form of award agreement under the 2005 Omnibus Incentive Plan.

 

   5,000 shares of
restricted stock

Other

  

•   Non-management directors may also receive compensation from time-to-time for
any service on special Board committees, site visits or other matters, as
determined by the Board.

 

•   All directors shall be reimbursed for their out-of-pocket expenses incurred
in connection with their service on the Board or any of its Committees.

   As applicable

 

2